DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 “the at least one element is connected by a wire to the impeller and is a sensor for sensing a property or state of the impeller” is unclear. 
The at least one element 11 is located in the extension 7 and is connected to wire 13 that extends to inside the volute 2 and outside of the pumping chamber where the impeller 1 is located (fig 1). The wire 13 does not connect to the impeller 11. The element 11 is claimed as a sensor, but it would seem the sensor is at the end of the wire 13 to be located close to the part that is being sensed.
The specification discloses the sensor senses the rotation speed of the impeller, the differences in discharge/suction pressure, impeller vibrations, fluid temperature or packing boxes/bearings of the impeller (pg 2, lns 11-19)
It is unclear how the wire 13 can be connected to the impeller 1 when the wire is stationary and the impeller is rotating. It is also unclear how 11 is a sensor since it is not located near the impeller 1. In order to further prosecution examiner will interpret: the element as an electrical component that is connected to sensors through wires; and the wire is not directly connected to the impeller and is near or senses the effects of the impeller. Claims 2-9 are rejected since they depend on claim 1.
In claim 7 “the at least one element is connected by a wire to another element or to a power source outside the unit” is unclear. 
Claim 1 recites the element 11 has an electrical connection wire and is connected by a wire to the impeller. From fig. 1 the electrical connection wire is the wire running between cable 17 and element 11; and the wire connected to the impeller is most likely 13 (since 13 isn’t connected to impeller 1). 
It is unclear if the wire of claim 7 is the wire between 17 and 11 or an additional wire. Claim 8 is rejected since it depends on claim 7.
In claim 8 “a connecting wire that remains inside the volute has a more simple design than a wire leaving the unit.” is unclear.
Claim 1 recites the element 11 has and electrical connection wire and is connected by a wire to the impeller. 
From fig. 1: the electrical connection wire is the wire running between cable 17 and element 11 and is inside the extension 7; the wire connected to the impeller 1 is most likely 13 (since 13 isn’t connected to impeller 1) and 13 is remains inside the volute 2; and the wire leaving the unit is 17. 
It is unclear: if the connecting wire of claim 8 is the electrical connecting wire of claim 1 and the claim should state “the extension” instead of “volute”; or the connecting wire of claim 8 is the wire connected to the impeller of claim 1.
In order to further prosecution examiner will interpret the connecting wire of claim 8 as the electrical connection wire inside the extension.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4-5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung (KR101578478, “Jung”, using machine translation).
Re claim 1, Jung discloses a motor pump unit comprising an impeller 120 (fig 2, [0027]) surrounded by a volute (fig 2, [0027], forming pump chamber 132) and mounted on the output shaft 111 of an electric motor 110 (fig 2, [0027]) surrounded by a housing 130 which is closed on the side opposite the impeller by a cover (figs 2 & below, [0027]), an extension being interposed between the cover and the housing 130 (figs 2 & below) and at least one element 150 with an electrical connection wire being housed in the extension (figs 2 & below, [0037]), characterised in that the at least one element 150 is connected by a wire to the impeller 120 (as best understood by examiner the wire is not directly connected to the impeller and is near or senses the effects of the impeller) and is a sensor 146-148 for sensing a property or state of the impeller 120 (as best understood by examiner the element is an electrical component that is connected to sensors through wires; figs 2-3, [0034]-[0037], sensors 146 senses temperature of bearing of impeller; 147 & 148 sense pressure of fluid driven by impeller; says sensors connected to 150 by wire).

    PNG
    media_image1.png
    463
    696
    media_image1.png
    Greyscale


Re claim 4, Jung discloses claim 1 as discussed above and further discloses an extension piece for the extension interposed between the housing 130 and the extension (figs 2 & above for claim 1).
Re claim 5, Jung discloses claim 1 as discussed above and further discloses the at least one element 150 is a probe to sense the temperature of the impeller, a sensor to sense the rotation speed of the impeller, a probe to sense the temperature of the liquid carried by the unit, a sensor 147-148 to detect the difference between the discharge pressure and the suction pressure (fig 2, [0035]), a sensor for impeller vibrations or a probe 146 to detect the temperature of the fluid carried by the unit or the temperature of the impeller packing boxes or bearings (fig 2, [0034]).
Re claim 7, Jung discloses claim 1 as discussed above and further discloses the at least one element 150 is connected by a wire to another element 160 or to a power source outside the unit (figs 2-3, [0037], the wire connected to terminal 155 or 156).
Re claim 8, Jung discloses claim 7 as discussed above and further discloses a connecting wire that remains inside the volute has a more simple design than a wire C leaving the unit (as best understood by examiner the connecting wire is the electrical connection wire inside the extension; figs 2 & above for claim 1, [0032] & [0036]-[0037], when comparing the electrical connection wire to wire C).
Re claim 9, Jung discloses claim 1 as discussed above and further discloses  a means of immobilising the element 150 in the extension (fig 4, [0040]-[0044]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Diesing et al. (EP2426360, “Diesing”, using machine translation).
Re claims 2 and 3, Jung discloses claim 1 as discussed above, but is silent with respect to: 
a seal between the extension and the housing; and
a second seal between the cover and the extension.
Diesing discloses a seal 17 between the extension 8 and the housing 9 (fig 1, [0031]; and
a second seal 16 between the cover 7 and the extension 8 (fig 1, [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the extension, cover and housing of Jung with a seal between the extension and the housing; and a second seal between the cover and the extension, as disclosed by Diesing, in order to seal the interfaces between the extension and the housing and the extension and the cover, as taught by Diesing ([0031]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Heller (US6589029, “Heller”).
Re claim 6, Jung discloses claim 1 as discussed above but is silent with respect to the wire passes through a chimney cast as part of the housing on the outer face of said housing.
Heller discloses the wire 64 passes through a chimney 67 cast as part of the housing 13 on the outer face of said housing 13 (figs 1-2, col 4, ln 52 to col 5, ln 10).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the housing of Jung so the wire passes through a chimney cast as part of the housing on the outer face of said housing, as disclosed by Heller, in order to protect the wire from damage and reduce the amount of seals needed, as taught by Heller (col 4, lns 52-60).


Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC JOHNSON/Primary Examiner, Art Unit 2834